Mr. Justice Turner
delivered the opinion of the court.
This is an action of ejectment brought by the plaintiffs against *422the defendants before the circuit court of Warren county, for about fifty acres of land, part of section No. 19, of township 16, range 3, east, according to the maps and plats in the United States district of lands at Washington, Mississippi, for the sale of lands in the district west of Pearl river. A verdict, on the issue joiuod on the plea of not guilty, was rendered in favor of the defendants. The plaintiffs moved the court for a new trial, which motion was overruled, and judgment rendered in favor of the defendants according to the verdict.
A bill of exceptions both to the admission of evidence, and to the charge of the presiding judge, was taken, signed, and makes part of the record.
And the case comes before us on a writ of error. The plaintiffs have assigned errors in the record, fourteen in number. The substance of them amounts to this, that certain copies of land office records were improperly admitted to go to the jury; that the court erred in giving instructions to the jury; and in overruling a motion for a new trial.
This appears to me to he a question of boundary, and as such it will be treated. I have looked carefully into the case, in every particular, and given it much consideration; and a brief view of the whole matter embraced in the record is deemed sufficient for all the purposes of justice.
It appears that the plaintiffs claim title to the land in question by virtue of the 3rd section of the act of Congress, entitled “ an act regulating .the grants of land, and providing for the disposal of the lands of the United States, South of the state of Tennessee,” passed March 3d, 1803. See statute laws of Mississippi, by Howard & Hutchinson, p. 743. That act gives a right of preference in becoming the purchaser of the United States, of the vacant lands of the United States to certain persons, and on certain conditions, but restricted the claimant to land not claimed by virtue of any British grant, fyc., it also provided for other settlers, and for other claimants, for the registry of all claims, plats, title deeds, &c., established a Board of Commissioners to investigate and decide on all the claims to land in said district, provided for all surveys, general and special, and by the 6th section of that act provided, “ that whenever a tract of land to which any person might be en*423titled, by virtue of the three first sections of this act, shall also be claimed by the holder of a British patent, legally and fully execm ted, and duly recorded in conformity to the provisions of this act, Who is not confirmed in his claim by the articles of agreement above mentioned, the Commissioners shall, in the certificate granted to the person claiming the land, by virtue of tips act, state the existence of the adverse claims, in which case the party shall not be entitled to a patent, unless he shall have obtained in his favor a judicial decision, in a court having jurisdiction therein.”
In 180S, the government of the United States had obtained, by compromise with the state of Georgia, the right to possess and dispose of all the lands ,in the Mississippi territory, not confirmed to individuals by virtue of the articles of cession and agreement With Georgia, or by treaties with foreign nations; and by the act aforesaid of 1803, the general government commenced the important work, of granting lands., and providing for the disposal of lands, for ascertaining all private claims thereto, and for the survey and sale of the residue. A system of surveys had been prescribed, by townships, sections, numbers, &c., so as to avoid conflictions, &c.
Under the provisions of this act, it appears by the record, that A. Glass filed a claim for a pre-emption, to the extent of 408 acres, and that E. H. Bay filed a claim for a tract of 1000 acres in the same neighborhood, claiming by virtue of a legally and fully executed British grant. Each claimant was required to file with the Register of the land office at Washington, a notice of his claim, showing its nature and extent, and also- a plat of the land claimed. The British claimant, having a patent, had, as a matter of course his ancient survey, made previous to the year 1782, as we find by the collection of treaties, conventions, and laws made under the authority of the general government. But the preemptioner, having possessed no right, but that given by the act of 1803, had to make his own location and survey, so as to furnish the plat required to accompany his notice. Hence we find by the evidence, marks of a survey in this case, conflicting with Bay’s supposed ancient survey. It is not known whether Glass, when he made his incipient survey, had any knowledge of Bay’s claim, *424until it was brought to light through the medium of the land office at Washington, where all claimants to land in this district, west of Pearl river, had to file their claims, in a given time.
It is obvious, that the district surveyor could not proceed with the general survey, so as to designate the township, section, &c., belonging to the government, until all private claims were brought forward and surveyed by that officer. But when that was done, the public lands were surveyed, and the numbering of sections of vacant lands commenced, and also the numbering of the pre-emption, and donation, and other claims under the act aforesaid. Thus we find on the evidence of title exhibited in this case, and the maps taken from the land office record, that Glass’s claim bears the No. 19, township 16, range 3, east. Bay’s tract, No. 13, and so on of others.
From this view of the act of Congress, the surveys, &c., we come to these conclusions, that if the board of Commissioners who confirmed Glass’s pre-emption claim, had knowledge also of Bay’s claim, and found Bay’s to be a British patent, filed, &c. according to law, that the board was not authorised to give Glass the unconditional certificate in question, (and we are not to presume they violated the law;) that when they confirmed his claim unconditionally, for 320 acres, designated as No. 19, they did not intend to interfere with Bay’s claim, especially as Glass has more than his quantity of land, without going above Bay’s south boundary line, and hence that there is no confliction; and I am of opinion that the plaintiff has not given the best evidence of the survey of his claim, as made of his 320 acres, confirmed to him by the board. of Commissioners.
Our statutes have made legal evidence copies of the land office records. Revised Code, 190; Hutchinson & Howard’s stat. laws, 605; see also the act of 1837, Ib. 610. The judge of the court below did not err in admitting those copies, which were offered and objected to, to go to the jury. They appear to have been competent evidence, to establish an ancient boundary line, if not to show title; especially when taken in connection with the evidence of Mrs. Peck’s ancient possession, the possession of herself, and of those under whom she claimed; and this view of the case is further illustrated by the memorandum on Glass’s original plat, *425filed with his notice, viz: “ Interference, Judge Bay’s 88 acres land compromised, 320, balance,” as well as by the testimony of Sessions and Templeton, and of Howard, who had run the lines in question. It further appears that the board of Commissioners ordered Glass’s tract of 320 acres to be surveyed.
The court did not err in its charge to the jury. It is true the charge is not exactly a response to that asked of the court, but it is in substance, taken in connection with the evidence about which, or the effect of which, the charge was asked.
Taking all the evidence together, it clearly appears to me, that the plaintiffs have all the land conceded to them by the board of Commissioners, and more too by 42 and 97 hundredth acres, that their pre-emption claim was located below the line commencing at the mouth of Glass’s bayou, (formerly called Watkins’ bayou,) that their claim of section 19, does not conflict with the claims of those above that boundary, and was never intended so to conflict, and that the court did not err, in refusing to grant a new trial. One action of ejectment is no bar to another, hence, it is unusual to grant new trials in such cases, especially when it appears that justice has been done. See the case of Ross v. Barland & others, Walker’s Rep. 489.
Let the judgment be affirmed.
Judge Sharkey gave no opinion.